Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1-3, 8, and 9 are pending.  Claims 11-25 are/remain withdrawn.  Claims 1-10, claims drawn to a method of treatment, are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected for depending on a cancelled claim. Further, Claim 10 recites the limitation "[t]he method of claim 5 wherein the coronavirus HCoV-OC43.”  There is insufficient antecedent basis for this limitation because Claim 5 is cancelled and Claim 5 does not recite anything that could be further limited.

Rejection Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

s 1-3, 8, and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over IIinskaya, "Ribonucleases as antiviral agents.” Molecular Biology 48.5 (2014): 615-623, in view of
Ellis, G.A., "Potentiation of ribonuclease cytotoxicity by a polyamidoamine) dendrimer.” Bioorganic & medicinal chemistry letters 21.9 (2011): 2756-2758;

Dubois, Julie LN, and Nathalie Lavignac. "Cationic poly (amidoamine) promotes cytosolic delivery of bovine RNase A in melanoma cells, while maintaining its cellular toxicity." Journal of Materials Chemistry B 3.31 (2015): 6501-6508;

Leland, Peter A., et al. "Ribonuclease A variants with potent cytotoxic activity.” Proceedings of the National Academy of Sciences 95.18 (1998): 10407-10412;

Futami, J, et al, "Preparation of potent cytotoxic ribonucleases by cationization: enhanced cellular uptake and decreased interaction with ribonuclease inhibitor by chemical modification of carboxyl groups.” Biochemistry 40.25 (2001): 7518-7524

Webb US 7,235,583; and 

Nguyen US 2014/0294851



lIinshaya teaches ribonucleases as an antiviral agent. The ribonuclease taught are RNase, BS-RNase, and RNase A, among others, see title and keywords, for example. This review article, some seven year ago, teaches “[t]he involvement of RNases in the protection of cell and the organism from viruses has been confirmed by evidence. RNases are enzymes that degrade RNA, a considerable body of data has been accumulated and allows on to consider RNases to be not only components of immune defenses, but also the basis for the development of new antiviral preparations,” see last paragraph in the introduction on page 615. The reference concludes after teaching the various mechanisms of the RNases in the Mechanism of Action of the Action of Viral RNases with “Considerable economic losses from yearly epidemics cause constant search for new antiviral agents that become useless with time due to high variability of viruses. The study of the molecular mechanism of the action of antiviral RNases is undoubtedly an urgent task, the solution of which may promote the development of novel antiviral preparations capable of protecting the organism independently of changes in the virus genome.

The difference between what is taught by the prior art and that instantly claimed is that while lIinshaya teaches ribonucleases, such as RNase A, lIinshaya does not teach the use of cationized nucleases and the use of poly(amidoamine) dendrimer, also known as PAMAM.
Ellis teaches potentiation of ribonuclease cytotoxicity by a poly(amidoamine) dendrimer, such as generation 2 poly(amidoamine), or generation 2 poly PAMAM and Ribonuclease variants, variants of RNase A, see abstract. Synergy is spoken to in the Keywords of the article due to the use of the RNase with the PAMAM dendrimers.

Duboist teaches cationic poly(amidoamine) promotes cytosolic delivery of bovine RNase into the cytosol, see abstract and title. The polymers are taught in Table 1, and generation 2 PAMAM is taught. Dose response curves are taught, as well as PAA: RNase dosages that read on the instant Claim 9, see Figure 4 where the RNase A is at 25 ug/ml. RNase is taught along with generation 1 and 2 PAMAM, see Table 2 for property determination, as well as dse response experiments, see Figure 7. Figure 8 also shows RNase at 25 ug/ml at various PAA (PAMAM) ratios.

Leland teaches RNase A variants with differing cytotoxicity levels through the use of site directed mutagenesis, see Abstract and Design of Ribonuclease Variants section of the publication (the whole document is relevant to this issues of variants). Leland teaches that the RNases must have certain properties to be cytotoxic. These properties are (1) stability, (2) be ab active catalyst, (3) and must evade RI, a ribonuclease inhibitor. RNase has all the properties of (1) and (2), but not (3), though it still functions as an RNase, see Discussion.  



It would have been obvious to one of ordinary skill in the art to treat a viral infection with RNase as taught by IIinskaya, in view of Ellis, Dubios, Leland, and Futami.  One would have been motivated to use the composition of an RNase A with the dendrimers taught by Ellis, Dubios, Leland, and Futami. One would have had a reasonable expectation of success in given the anti-viral activity of RNase A (and the variants also taught by the secondary references) with the dendrimer structures that facilities cell entry of the RNases.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, RNase A and the variants taught in the secondary references have the nucleic acids degradation activity for treatment while the dendrimer structures facilitate cell entry of the RNase for its therapeutic catalytic activity. Their combination logically flows from the references.

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the composition in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). For formulation for administration (concentrations and amounts to be administered), in the instant case, the maximum dosing must be determined for safety, route of administration, and therapeutic window.

Webb et al, USA 7,235,583, informs as follows (column 8):
The maximum tolerated dose (MTD) for any therapeutic compound is identified as part of its clinical evaluation. For example, phase I trials can include a determination of the maximum tolerated dose, dose limiting toxicities (DLT) and pharmacokinetics of a test compound. Thus, the MTD for any Food and Drug Administration (FDA) approved therapeutic compound is known to those of ordinary skill in the art as a matter of the public record. The MTD for any particular therapeutic compound may vary according to its formulation (e.g., injectable formulation, implantable bioerodible polymer formulation, oral formulation), route of delivery (e.g., intravenous, oral, intratumoral), manner of delivery (e.g., infusion, bolus 

Webb et al continues:
For therapeutics which have not yet been subjected to human clinical trials, or subjected to any determination of the MTD in humans (e.g., experimental or highly toxic compounds), one of skill in the art can estimate the MTD by using animal models. Calculation of MTD in animals may be based on a number of physiological parameters, such as death, particular toxicities, drug induced weight loss. Using death as an endpoint, the MTD may be the dose given test animals in which each member of the test group survived. Using toxicity as an endpoint, the MTD may be the dose at which moderate but not severe toxicity is observed. Using weight loss as an endpoint, the MTD may be the dose above which a certain percent change in body weight is induced. Other methods for determining MTDs using animal models and various endpoints are known to one of ordinary skill in the art. Correlation of animal MTDs to human MTDs for a therapeutic compound is an accepted practice in the pharmaceutical arts.

Nguyen, US 2014/0294851, teaches what constitutes a therapeutic amount, the goal of any promising drug in its development, see paragraph [0119]-[0120]:
The term "therapeutically effective amount" refers to the amount of a compound that, when administered to a patient for treating a disease in a patient, is sufficient to reduce, minimize, and/or prevent the disease. A "therapeutically effective amount" can vary depending, for example, on the compound, the nature or cause of the disease, severity of the disease, the age, weight, and/or health of the patient to be treated, and the judgment of the prescribing physician. An appropriate amount in any given instance can be ascertained by those skilled in the art or capable of determination by routine experimentation… [a] therapeutically effective amount can also mean a dose that has been recommended or approved by any of the various regulatory or advisory organizations in the medical or pharmaceutical arts (e.g., FDA, AMA) or by the manufacturer or supplier. 

Nguyen continues:
The term "therapeutically effective dose" refers to a dose that provides effective treatment of a disease or disorder in a patient. A therapeutically effective dose can vary from compound to compound, and from patient to patient, and can depend upon factors such as the condition of the patient and the route of delivery. A therapeutically effective dose can be 

Thus, the nexus between experimental evidence of a potential compound to have medicinal properties for treating diseases must be taken through a rigorous process with numerous considerations of routes of administration, dosing, etc…, all at the complicated interactions of the structure/function of the compound(s) and the physiology of the patient. 

	
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;


Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G) for Claims 1-3, 8 and 9. For viruses of Claim 1, this would be obvious to try because the recited viruses are RNA based and the treatment is through RNases that enzymatically degrade the mRNA. Given the current situation with corona viruses and Covid-19, its pandemic spread, and the teaching of Ilinskaya where it was taught losses due to yearly epidemics causes of viruses (now a pandemic), this is motivation to try. The RNases are known and their activity is established, it would be obvious to try and see if the known RNase activity would degrade the mRNA of these species.  

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Applicant’s Arguments
Applicant’s arguments are found on page(s) 8-15 of the remarks filed 2/16/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
	Applicants, in general, take a piecemeal approach rather that looking at the rejection as a whole, and what one of ordinary skill in the art would understand from the references as a whole.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	For example, Applicants begin with Ilinskaya and argue “anti-cancer properties” or “particulary considering selectivity for greater than 10-fold amplification of effectiveness not due to transport enhancement. Applicants appear to be referencing Ilinskaya, Olga N., et al. "Cytotoxicity of RNases is increased by cationization and counteracted by KCa channels.”

	
	The argument(s) against Ellis is also off point as Ellis directly speaks to the potentiation of ribonuclease activity via generation 2 poly(amidoamine)/2 poly PAMAM along with ribonuclease and its variants. Important in this teaching is that synergy is spoken to in the combination, which is what Applicants may have produced in the lab, consistent with this teaching. All of the other arguments asserting teaching away is consistent with a piecemeal approach. The arguments presented are not considered a teaching away.

	The arguments against Ellis in terms of level of activity or effectiveness is countered by Ilinshaya which teaches synergy. One must always determine the optimal conditions and amounts of the components in order to discover the final therapeutic outcome, and it appears that from the teaching of Ilinshaya and Ellis, one is arriving at a high activity treatment potential with RNase and generation 2 poly(amidoamine)/2 poly PAMAM.
	Applicants argument of “[l]astly, Applicant asserts that Ellis fails to teach the use of the mentioned combinations as anti-viral compositions as opposed to anti-cancer agents, see page 11, which are highly cytotoxic,” is not convincing. If RNase is useful in therapies that benefit the organism from their degradation, then it is difficult to state that because they are useful for the 
	
Arguments against Dubios are problematic because applicants have not provided the reference to consider. The Office does not have the time to go searching for the refences online. Dubios does teach PAMAM. Looking to the section entitled Cellular uptake and cytotoxicity of RNase A one finds the following sentence: More recently, an alternative method has been developed to co-incubate RNase A with PAMAM dendrimers58 but under the experimental conditions reported, only RNase A variants were successfully delivered. Poly(amidoamine)s are endosomolytic polymers and have been used to promote the intracellular delivery of macromolecular drugs such as plasmid DNA, siRNA and proteins.21,22 RNase A exerts its cytotoxicity by cleavage of cytosolic RNA, which requires escape from the endosomes to the cytosol. 

	Applicants continue the piecemeal approach with Lelan, et al, Futami et al, and then conclude with a combined comment for Webb and Nguyen stating: 
The Examiner additionally cites to the references Webb et al, USA 7,235,583 and
Nguyen, US 2014/0294851 to inform in regards to the maximum tolerated dose for Webb, and
for Nguyen to the topic of a therapeutically effective amount. Although Applicant does not
dispute that these references inform as to the identified topics, Applicant traverses any indication that the other cited references provide in combination a basis from which either a maximum tolerated dose or a therapeutically effective dose could be derived by experimental study.



The rejection is maintained.  

	Response to Amendment
The declaration under 37 CFR 1.132 filed 2/16/2022 is insufficient to overcome the rejection of Claims 1-3 and 8-10 based upon 35 U.S.C. 103 as set forth in the last Office action. 

Regarding the data, it cannot be determined that what is seen by what Applicants have presented is not the synergy taught by Ellis. Secondly, one cannot really compare what is claimed as to what is taught in the specification as the definition of “mild” is different from what is claimed, see Claim 2 versus paragraph [0136] which states:
[0136] To determine the resulting aggregate net charge of each mixture (mildly or highly) cationized RNase A may be fractionated according to net charge by cation-exchange chromatography. Based upon calculated estimates from published data, the aggregate net charge of the mildly cationized RNase obtained from the above methodology is approximately +11 to +13 and the aggregate net charge of the highly cationized RNase obtained from the above methodology is approximately +21 to +23.

What the specification teaches as mild does fall within the newly amended Claim 2, but is inconsistent with what is taught in the specification. Further, looking to Figure 22, what Applicants have stated is mild vs. high (compare claims vs. spec) appears to show that high is 

Lastly, looking to Fig. 26 as originally filed vs. the modified Fig. making a correction around 8 ug/ml is rather a serious difference. It is not clear how a correction achieved the difference between the declaration Fig. 26 and the original specification Fig. 26. It is not the responsibility to recalculate what appears to be inconsistencies in the presentation of the data to determine if it was a computational error, typo, etc….  

It is believed that Applicants following the teachings in the prior art literature arrived at an invention that one of ordinary skill in the art would also have arrived. Given the nature of COVID and the attempts to provide a therapeutic approach to an RNA virus, the combination of the references as applied above would have resulted in the instant invention as claimed. It is also believed that the data presented in the references above, and the teaching of Ellis demonstrates that the prior art was knowledgeable that the combination of the two components instantly claimed would be more than additive. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
	The response filed 2/16/2022 has introduced NEW MATTER into the claims.  The newly added/amended Claim(s) 3 recites +6 but less than +20.  The response did not specifically and adequately point out where support for newly added/amended Claim(s) 3 could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).

The amended claims now recites limitations, which where was not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly added/amended Claim 2, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Further, the range of Claim 8 is also not found in the specification, and there is no teaching as to what justified or supported the change. Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification, or claims as-filed, or remove these limitations from the claims in response to this Office Action.

     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Futami, Junichiro, et al. "Optimum modification for the highest cytotoxicity of cationized ribonuclease.” The Journal of Biochemistry 132.2 (2002): 223-228, from Applicant’s IDS.
Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/THOMAS S HEARD/Primary Examiner, Art Unit 1654